Citation Nr: 1136264	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  08-12 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for Hepatitis C, to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 1973.

This matter is before the Board of Veterans' Appeals (Board) from a March 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Board must discuss all theories of entitlement raised by the Veteran or by the evidence of record.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).  Accordingly, the claim has been recharacterized to reflect the theory of secondary service connection.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In June 2008, the Veteran requested a video conference hearing.  He was scheduled for a Travel Board hearing before a Veterans Law Judge at the RO on April 20, 2011.  He was notified of the time and place of the hearing.  See 38 C.F.R. 
§ 20.704(b) (2010).  The Veteran did not report to the scheduled hearing.  Instead, later that same day, he sent a letter to the National Service Officer for the Disabled American Veterans (DAV) in which he complained about the way he had been treated by the DAV.  The Veteran stated that he had arrived several hours before the hearing in order to meet with his representative.  He further stated that while waiting for his hearing, he "was passed from the original representative to a second representative then a third representative."  See April 2011 Letter.  The Veteran claimed that during their meeting, the DAV representative informed him that the hearing "was a waste of time" and kept looking at his watch.  Id.  He stated that he was "so angered and discouraged" that he left the building and did not return for the scheduled hearing.  He claimed that he would have become violent had his wife not been present.

The Board notes that the Veteran is service-connected for PTSD, which is currently evaluated as 70 percent disabling.  He has also been awarded a total disability rating based on individual unemployability (TDIU).  

The Veteran sent a copy of the April 2011 letter to his senator.  In a May 2011 letter to VA, a representative from the senator's office stated that the Veteran had been rudely treated by the DAV representative and indicated that the Veteran wished to have his hearing rescheduled.  Later that month, VA contacted the senator's representative and stated that if the Veteran wanted to reschedule his hearing, he would need to send a written statement to the Board.  VA also requested that the Veteran clarify his intentions concerning representation.  It does not appear that these requests were ever communicated to the Veteran.

In a June 2011 letter to the senator, the Board acknowledged the Veteran's request to reschedule his hearing and stated that this request had been forwarded to the Board's Hearing Branch "for appropriate action."  It does not appear that a copy of this letter was sent to either the Veteran or his representative.  Furthermore, there is no indication that the claim file was ever transferred to the Board's Hearing Branch.  

A hearing must be rescheduled and notice sent to the Veteran in compliance with 38 C.F.R. §§ 19.76, 20.704(b) (2010).  The Veteran is hereby notified that the failure to report for a scheduled hearing without good cause will result in the denial of any future request for a hearing with respect to the issues currently on appeal.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing in accordance with his request.  Notify the Veteran and his representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b).   After the hearing is conducted, or in the event the Veteran withdraws his hearing request or fails to report for the hearing, the claim file should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



